IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 17, 2009
                                     No. 08-20354
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

DARRYL W BELL

                                                   Plaintiff - Appellant
v.

BRAD LIVINGSTON; RICK THALER; BEN RAIMER; UNIVERSITY OF
TEXAS TECH CORRECTIONS MANAGER; TEXAS DEPARTMENT OF
CRIMINAL JUSTICE DIRECTOR OF STATE CLASSIFICATION

                                                   Defendants - Appellees




                   Appeals from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:08-CV-1286


Before HIGGINBOTHAM, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Darryl W. Bell, Texas prisoner # 611583, moves for authorization to
proceed in forma pauperis (“IFP”) on appeal. The district court dismissed Bell’s
Section 1983 complaint and denied him leave to proceed IFP because he had, on
three or more prior occasions, pursued frivolous actions that were dismissed and
he had failed to establish imminent danger. We AFFIRM.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-20354

      Bell has filed numerous claims in U.S. District Court, as summarized in
the district court’s opinion. Under the Prison Litigation Reform Act, an inmate
such as Bell who has three “strikes” because of prior frivolous filings must either
pay the filing fee for new litigation or demonstrate that he is in imminent danger
of serious physical injury. 28 U.S.C. § 1915(g). The underlying suit, filed in
April 2008, brings claims under Section 1983 for Bell’s being put at risk of
“immediate serious physical injury by repeatedly allowing well known violent,
aggressive, and bias[ed] black heterosexual enemies to physically and sexually
abuse him.” He seeks to receive a different classification and be moved to a
different prison unit. Bell’s complaint recounts a series of alleged civil rights
violations by numerous prison employees, which resulted in him suffering a
broken jaw, staph infection, broken vertebrae and other medical conditions.
      The district court properly found that “imminent danger” is to be
determined as of the time leave to sue or to appeal is sought. Banos v. O’Guin,
144 F.3d 883, 884 (5th Cir. 1998). Bell’s complaint was “primarily about his
classification at the Clements Unit, where he reportedly has been exposed to
potential harm by gang members who have assaulted him in the past.” The
court found that the suit concerned the “conditions of his confinement” and he
had not established that he was in imminent danger of serious physical harm.
      The district court also determined that many of these same claims had
been brought earlier in the Northern District of Texas, and dismissed. See Bell
v. Livingston, 2008 WL 465260 (N.D. Tex. Feb. 21, 2008). The court concluded
that Bell filed the current suit in the Southern District “in order to avoid the
proper forum, which is the Northern District of Texas, Amarillo Division, where
the Clements Unit is located,” and that Bell sought to avoid the bar against
further filings by creative pleading, which is prohibited. Patton v. Jefferson
Corr. Ctr., 136 F.3d 458, 464 (5th Cir. 1998).



                                        2
                                  No. 08-20354

      Finally, the district court found that the defendants had no personal
involvement with the alleged incidents and there was no causal connection
between the claims and a policy enforced by the supervisory officials listed as
defendants. Therefore, no liability could be imposed.
      For all these reasons, the district court denied Bell’s motion to proceed
IFP. We examine the validity of the determinations.
      The issue under Section 1915(g) solely involves whether Bell must pay the
necessary fee before filing or whether he may wait until later to pay. Andrews
v. Cervantes, 493 F.3d 1047, 1055 (9th Cir. 2007). Bell does not dispute that he
has filed three or more previous lawsuits that were dismissed as frivolous;
however, he asserts that he is in imminent danger of serious physical injury.
      We examine whether the complaint fairly “alleges imminent danger of
serious physical injury.” Brown v. Johnson, 387 F.3d 1344, 1350 (11th Cir.
2004). The district court interpreted Bell’s complaint as primarily being one
about classification, artfully cast as a claim of imminent danger to avoid the bar
that has been raised to his repeated filings. As noted, there were other reasons
for the dismissal. We find the most straightforward approach to analyze this
appeal is to look at only one of those grounds. This is because we may affirm the
district court on any ground that is supported by the record. See Davis v. Scott,
157 F.3d 1003, 1005 (5th Cir. 1998).
      Even if the complaint passes the imminent danger requirement, it must
still state a claim upon which relief may be granted. See Carson v. Polley, 689
F.2d 562, 586 (5th Cir. 1982) (to proceed IFP on appeal prisoner must
demonstrate financial eligibility as well as a nonfrivolous issue for appeal).
Bell’s complaint alleges violations of the Eighth Amendment and the Equal
Protection Clause. He claims that prison officials failed to protect him from
repeated sexual and physical assaults and denied him medical care.



                                        3
                                   No. 08-20354

      Bell’s lawsuit is against supervisory officials. A supervisor may not be
held liable for a civil rights violation under any theory of respondeat superior or
vicarious liability. Monell v. New York City Dep’t of Soc. Servs., 436 U.S. 658,
691 (1978). To hold supervisory officials liable, Bell must demonstrate either (1)
the supervisor was personally involved in the constitutional deprivation or (2)
there is “a sufficient causal connection between the supervisor’s wrongful
conduct and the constitutional violation.” Thompkins v. Belt, 828 F.2d 298, 304
(5th Cir. 1987). Without personal participation in an offensive act, supervisory
liability will exist only if the supervisor implements a policy “so deficient that
the policy ‘itself is a repudiation of constitutional rights’ and is ‘the moving force
of the constitutional violation.’” Id. at 304 (quoting Grandstaff v. City of Borger,
767 F.2d 161, 169, 170 (5th Cir. 1985)).
      The pleadings do not demonstrate that the named defendants had any
personal involvement with the allegations Bell raises. Further, his allegations
do not show a sufficient causal connection between his claims and a policy
enforced by the listed officials. The district court applied this legal analysis to
Bell’s claims and found them deficient. So do we.
      Bell’s motion for the appointment of counsel for purposes of this appeal is
denied as is his motion for a temporary restraining order and/or injunction.
      We AFFIRM the dismissal of Bell’s complaint since he has failed to state
a claim upon which relief may be granted.




                                          4